Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 1/5/21.
Claims 1, 3, 5-11, 13, 15-17, 19, and 21-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "Next Generation" in claims 1, 10, and 16 is a relative term which renders the claim indefinite.  The term "Next Generation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification gives 5G as an example of “Next Generation.”  However, since 5G is but one example, and other generations such as 6G, 7G or even 2G and 3G, .
The remaining dependent claims fall in view of claims 1, 10, and 16.
For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 9-11, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being upatentable over Guerzoni et al., Pub. No. US 2019/0239271, (“Guerzoni”) in view of Wang, Pub. No. US 2017/0289860, (“Wang”), newly cited.
Independent Claims
Regarding independent claim 1, Guerzoni teaches the claimed limitations “A method comprising: 
detecting a request to set up a voice call originating from or terminating at a user equipment that is connected or configured to connect to a Next Generation mobile network (see, e.g., Figs. 2-3 and 5; in particular, Fig. 2 shows a mobile originated (MO) voice call detected by a UE 201 which is connected to a NR or 5G network 202, 204); 
transitioning, in response to the request to set up the voice call, the user equipment from having a Next Generation mobile network connection with the Next Generation mobile network to having a Long Term Evolution (LTE) network connection with an LTE network, the detecting and the transitioning performed without call setup being initiated for the voice call via the Next Generation mobile network (see, e.g., Figs. 2-3 and 5; in particular, see Fig. 2, FB signaling 209 and FB to EPS signaling 210 which teaches that the voice call is transitioned from the NR network to the LTE network “without call setup being performed” for the NR network since the voice call is not completed with the NR network but rather falls back to the LTE network; this interpretation of “without call setup being performed” is consistent with applicant’s , the transitioning comprising the user equipment 
sending, via the Next Generation mobile network connection, a service request for voice service fallback to the LTE network (Fig. 5, extended service request 515b sent by UE 501), 


autonomously falling back to the LTE network (see paragraph no. 0032 which discloses a fallback to the LTE communication system); and 
performing call setup for the voice call via the LTE network connection with the LTE network” (paragraph no. 0035, “the UE 201 then performs the multimedia call in the EPS in 211”; see paragraph no. 0050 which discloses a VoLTE call as one example of the multimedia call in the EPS or LTE network) as recited with the exception of the striked-through limitations.
Guerzoni does not teach “starting a watchdog timer based on when the user equipment sends the service request for voice service fallback to the LTE network, 
detecting an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the LTE network” and the “in response to the expiration of the watchdog timer” limitations as part of autonomously falling back to the LTE network.
Wang teaches “starting a watchdog timer based on when the user equipment sends the service request for voice service fallback to the (see paragraph no. 0025, “Upon sending the CSFB request, the wireless communication device 110 starts a first timer”; the “watchdog timer” reads on the first timer), 
detecting an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the (see paragraph no. 0029, “When the first timer … is expired and no response to the CSFB request been received from the LTE network 120”) and the “in response to the expiration of the watchdog timer” (see paragraph no. 0029, “If no response is received from the LTE network 120 … then the wireless communication device 110 will start CSFB autonomously”) limitations as part of autonomously falling back to the LTE network.  
Wang does not teach the “LTE” network limitation.  In other words, in Wang, the voice service fallback is to the 2G/3G network and not to the “LTE” network since Wang is concerned with continuing a voice call in a network environment where a LTE/4G network and a 2G/3G network co-exist.  However, Wang suggests a voice service fallback to a LTE network since it is common knowledge in the art, that as the migration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni by incorporating the teachings of Wang to make a voice call or SMS without failure or being delayed for a too long time for the users of the LTE/5G communication devices and to provide improved voice services for users of an LTE/5G communication device in a wireless communication system, as suggested by Wang in paragraph nos. 0010 and 0007, respectively.
Regarding independent claim 10, Guerzoni teaches the claimed limitations “A method comprising: 
detecting, at a user equipment that is connected to a Next Generation mobile network, an initiation of a voice call (see, e.g., Figs. 2-3 and 6; in particular, Fig. 2 shows a mobile originated (MO) voice call detected by a UE 201 which is connected to a NR or 5G network 202, 204; see also, paragraph no. 0033, “the UE 201 needs to start a Mobile Originated (MO) call in 207”); and 
sending, by the user equipment to a node in the Next Generation mobile network and in response to the detecting the initiation of the voice call, a service request for voice service fallback to a Long Term Evolution (LTE) network (see, e.g., Figs. 2-3 and 6; in ; 


autonomously falling back, by the user equipment, to the LTE network (see paragraph no. 0032 which discloses a fallback to the LTE communication system);
wherein the detecting the initiation of the voice call, the sending the service request for voice service fallback, the starting the watch dog timer, the detecting the expiration of the watchdog timer, and the autonomously falling back to the LTE network are performed without the user equipment engaging in call setup for the voice call via the Next Generation mobile network” (both the “detecting” and “sending” are performed by the UE, e.g., UE 601, without the UE “engaging in call setup for the voice call via the Next Generation mobile network” as the term “engaging” is broadly construed since Fig. 6 does not show any signaling between the UE and the 5G network to setup the voice call via the 5G network prior to the transmission of the extended service request message 611 by the UE to the 5G network; in addition, the “starting”, “detecting” and “autonomously falling back” limitations are deemed to logically follow 
Guerzoni does not teach “starting, by the user equipment, a watchdog timer based on when the user equipment sends the service request for voice service fallback to the LTE network; 
detecting, by the user equipment, an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the LTE network” and the “in response to the expiration of the watchdog timer” limitations as part of autonomously falling back, by the user equipment, to the LTE network.
Wang teaches “starting, by the user equipment, a watchdog timer based on when the user equipment sends the service request for voice service fallback to the (see paragraph no. 0025, “Upon sending the CSFB request, the wireless communication device 110 starts a first timer”; the “watchdog timer” reads on the first timer), 
detecting, by the user equipment, an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the (see paragraph no. 0029, “When the first timer … is expired and no response to the CSFB request been received from the LTE network 120”) and the “in response to the expiration of the watchdog timer” (see paragraph no. 0029, “If no response is received from the LTE network 120 … then the wireless communication device 110 will start CSFB autonomously”) limitations as part of autonomously falling back, by the user equipment, to the LTE network.  
Wang does not teach the “LTE” network limitation.  In other words, in Wang, the voice service fallback is to the 2G/3G network and not to the “LTE” network since Wang is concerned with continuing a voice call in a network environment where a LTE/4G network and a 2G/3G network co-exist.  However, Wang suggests a voice service fallback to a LTE network since it is common knowledge in the art, that as the migration from LTE to 5G occurs, there would be network coverage issues since the 5G migration path is in its beginning stages (see Guerzoni, paragraph nos. 0002-0006).  Therefore, the voice service fallback scheme disclosed in Wang would logically apply to a LTE network given the current 5G migration path by service providers such as Verizon, AT&T, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni by incorporating the teachings of Wang to make a voice call or SMS without failure or being delayed for a too long time for the users of the LTE/5G communication devices and to provide improved voice services for users of an LTE/5G communication device in a wireless communication system, as suggested by Wang in paragraph nos. 0010 and 0007, respectively.
Regarding independent claim 16, this independent claim is a corresponding apparatus (i.e. network device) claim of the method claim 10 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 10 applies with equal 
Regarding further independent claim 16, see Fig. 12 for a “processor” (controller 1202) and a “non-transitory computer-readable medium” (paragraph no. 0195 discloses a memory).
Dependent Claims
Regarding claim 3, Guerzoni further teaches “wherein: detecting the request to set up the voice call comprises the user equipment detecting an initiation of the voice call” (see paragraph no. 0033, “the UE 201 needs to start a Mobile Originated (MO) call in 207”).
Regarding claims 9, 15, Guerzoni further teaches “embodied as computer-executable instructions on at least one non-transitory computer-readable medium” (see paragraph no. 0195 for a memory).
Regarding claims 11, 17, Guerzoni further teaches “wherein the detecting the initiation of the voice call comprises one of:  30Docket No.: 20190217detecting an initiation of an outgoing voice call originating from the user equipment; and detecting a receipt of an invitation to join an incoming voice call terminating at the user equipment” (see Fig. 2, MO call 207 by UE 201; see also, Fig. 14 for a mobile terminated call).
Regarding claim 21, Guerzoni teaches “wherein the performing call setup for the voice call via the LTE network connection with the LTE network comprises the user 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang as applied to claims 1, 10, 16 above and further in view of Lou et al., Pub. No. US 2014/0066061, (“Lou”).
Regarding claims 5, 13, and 19, Guerzoni further teaches “releasing the Next Generation mobile network connection (e.g., in Fig. 5, UE 501 releases the 5G connection in order to begin the fallback procedure by sending the extended service request message 515); 

establishing the LTE connection with the LTE network based on the LTE network signal” (Fig. 5, part of fallback procedure 518, see also, paragraph no. 0035) as recited in claim 5 and similarly recited in claims 13 and 19, with the exception of the striked-through limitations.
Guerzoni and Wang do not teach the limitations “scanning and acquiring an LTE network signal based on a frequency band scan priority” as recited in claim 5 and similarly recited in claims 13 and 19.
Lou teaches the limitation “scanning and acquiring an LTE network signal based on a frequency band scan priority” (paragraph no. 0018 which teaches that a multi-mode device performs a prioritized scan of different RAT (4G, 3G, etc.) technologies starting with a 4G LTE network scan and when successful, the device acquires the LTE signal and initiates a communication session with the LTE network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni and Wang by incorporating the 
Regarding claim 7, Guerzoni and Wang do not teach but Lou further teaches “wherein the frequency band scan priority is based on LTE neighbor information” (see paragraph no. 0103, “the multi-mode communication device 204 can utilize a corresponding optimized scan schedule to search for LTE cells”; the LTE cells would include neighbor LTE cells or “LTE neighbor information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify the combination of Guerzoni, Wang, and Lou by incorporating the additional teachings of Lou in order to quickly initiate a handover operation between neighboring cells by using available LTE neighbor cells which is deemed well known in the art.  Furthermore, this modification would prevent dropped calls from occurring within the network and therefore, improve its reliability.
Claims 6, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang and Lou as applied to claims 5, 13, 19 above and further in view of Prabhakar et al., Pub. No. US 2017/0280422, (“Prabhakar”), newly cited.
Regarding claims 6, 23, and 25, Lou teaches “wherein the frequency band scan priority specifies a first scan for a first LTE band followed by a second scan for a second LTE band” (see paragraph no. 0103 which discloses scanning multiple LTE cells including 
Prabhakar teaches that a UE, operating in a LTE network, makes a band selection decision based at least on whether the scan results include a frequency of the last camped network or cell, i.e., the last network or cell in which the UE was last camped, see paragraph no. 0077.  Hence, Prabhakar teaches that a UE selects an LTE band based on whether the LTE band was last used by the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, and Lou by incorporating the teachings of Prabhakar to, when conducting VoLTE calls, increase the probability of radio resource control reestablishment being accepted while decreasing the probability of dropping VoLTE calls, as suggested by Prabhakar in paragraph no. 0016.
Claims 8, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang and Lou as applied to claims 5, 19 above and further in view of Chuttani et al., Pub. No. US 2016/0345149, (“Chuttani”), newly cited.
Regarding claims 8 and 26, Lou teaches “wherein: the frequency band scan priority specifies a scan order in which LTE bands are scanned” (see paragraph no. 0103 
Chuttani teaches searching for neighboring cells based on selected cell information and/or performed in a selected order, i.e., the neighboring cells may be searched in a preferred order, see paragraph no. 0074.  Therefore, Chuttani effectively teaches the limitation “the scan order is refined based on an LTE neighbor list.”  Chuttani does not explicitly teach performing the refined neighbor cell search “after the LTE bands are scanned and no LTE network signal is acquired” as recited in claims 8 and 26.  However, this would have been an obvious modification since refining a neighbor cell search would only logically occur after no LTE network signal is acquired by the UE after scanning for LTE bands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, and Lou by incorporating the teachings of Chuttani to improve the acquisition of a frequency of a neighbor cell in order to prevent the loss of on-going calls by the UE within the network.  
Claims 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang as applied to claims 1, 13 above and further in view of Belghoul et al., Pub. No. US 2018/0227960, (“Belghoul”).
Regarding claims 22 and 24, Guerzoni teaches “wherein the transitioning comprises: maintaining the Next Generation mobile network connection with the Next Generation mobile network to continue 
Guerzoni does not explicitly teach maintaining the 5G network connection to “continue a data session” over the 5G network connection even though this appears implicit in the disclosure of Guerzoni.
Belghoul teaches, e.g., in the Abstract, maintaining concurrent connections with a next generation or 5G network node and a legacy or LTE network node.  Since the 5G connection is maintained, the 5G connection would function to continue a data session, see also Fig. 9 and paragraph no. 0114 which discloses downlink data frames 904 in a 5G connection.
.
Response to Arguments
Applicant’s arguments, re the 112(b) rejections, have been considered but are not deemed persuasive.  Applicant argues that breath of a claim is not to be equated with indefiniteness and cites MPEP 2173.04.  Examiner agrees.  However, breadth of the claims in this case leads to an indefiniteness issue since the term “Next Generation mobile network” could cover multiple networks such as 3G, 5G, and 6G which leaves the precise scope of the claim in doubt.  For example, 3G would not be construed today as a next generation mobile network while, 10 years from now, 6G may be construed as a next generation mobile network.   Hence, the scope of the term would vary with time which would render the precise metes and bounds of the claim vague and indefinite.  The examiner suggests changing the term “Next Generation” to “5G” or “Fifth Generation” to overcome this rejection. 
Applicant’s art-related arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414